                 Case 18-12491-CSS                Doc 136        Filed 11/20/18          Page 1 of 3


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                                  Chapter 11

PROMISE HEALTHCARE GROUP, LLC, et al.,1                                 Case No. 18-12491 (CSS)

                            Debtors.                                    (Jointly Administered)


                                    NOTICE OF APPEARANCE AND
                                  DEMAND FOR SERVICE OF PAPERS

         The undersigned attorneys with the law firm of Barnes & Thornburg LLP hereby enter

their appearance in the above-captioned case as counsel for Roche Diagnostics Corporation

(“Roche”) and request that any and all notices given or required to be given in the above-

captioned jointly administered cases, and all papers served or required to be served in the cases,

be served upon them at the following addresses, and that they each be added to any related

service list or mailing matrix on file with the Clerk of the Bankruptcy Court:




 1
    The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor's federal tax identification
 number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
 L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
 Holdings, Inc. (2601 ), Bossier Land Acquisition Corp. ( 6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
 Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP
 Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise
 Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831),
 Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles,
 L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886),
 Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix,
 Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital
 of Wichita Falls, Inc. ( 4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise
 Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled
 Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St.
 Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535),
 Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH
 Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation
 Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and
 Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices and
 communications, is 999 Yamato Road, 3'd FL, Boca Raton, FL 33431.
               Case 18-12491-CSS        Doc 136     Filed 11/20/18     Page 2 of 3


                                David M. Powlen
                                Kevin G. Collins
                                BARNES & THORNBURG LLP
                                1000 N. West Street, Suite 1500
                                Wilmington, DE 19801
                                Telephone: (302) 300-3434
                                Facsimile: (302) 300-3456
                                Email: david.powlen@btlaw.com
                                Email: kevin.collins@btlaw.com

       PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without

limitation, orders and notices of any application, motion, petition, pleading, request, complaint,

or demand filed in this matter, whether transmitted or conveyed by ECF filing, mailing, hand

delivery, telephone, facsimile, or otherwise.

       PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without

limitation, all notices required to be served under any and all of the provisions of the Bankruptcy

Code and Bankruptcy Rules 2002, 9007, and 9010.

       Neither this Appearance nor any subsequent pleading, proof of claim, or other writing or

conduct shall constitute a waiver by the party for which this Appearance has been made of any

(a) rights to have any and all final orders in any and all non-core matters entered only after de

novo review by a United States District Court; (b) rights to trial by jury in any proceeding as to

any and all matters so triable; (c) rights to have the reference in this matter withdrawn by the

United States District Court in any matter or proceeding subject to mandatory or discretionary

withdrawal; and (d) other rights, claims, defenses, setoffs, or other matters. All such rights

hereby are reserved and preserved on behalf of Roche, without exemption and with no purpose

of confessing or conceding jurisdiction in any way by this filing or by any other participation in

these cases.




                                                2
           Case 18-12491-CSS   Doc 136   Filed 11/20/18   Page 3 of 3


Dated: November 20, 2018            BARNES & THORNBURG LLP

                                    /s/ Kevin G. Collins
                                    David M. Powlen (DE Bar No. 4978)
                                    Kevin G. Collins (DE Bar No. 5149)
                                    1000 N. West Street, Suite 1500
                                    Wilmington, DE 19801
                                    Telephone: (302) 300-3434
                                    Facsimile: (302) 300-3456
                                    Email: david.powlen@btlaw.com
                                    Email: kevin.collins@btlaw.com

                                    Counsel to Roche Diagnostics Corporation




                                     3
